Per Curiam.
— In the opinion heretofore filed in this cause the judgment of the superior court was affirmed 24 Wash. 8 (63 Pac. 1107). When the opinion was written, through inadvertence, the fact that Bertha Hahn, wife of the appellant Charles Hahn, did not execute the notes which were the subject of the suit was not -observed, although mentioned in the briefs. The petition of appellant Bertha Hahn for rehearing again sets up and calls attention to the fact that no cause of action was stated for recovery against her in the complaint. The only mention of Bertha Hahn in the complaint is the statement that she is the wife of Charles Hahn. The action was for judgment upon two promissory notes executed by copartners P. Wittke and Charles Hahn. Under § 4489, Bal. Code, separate property of the wife is not liable for the contracts of the husband. Sweet, Dempster & Co. v. Dillon, 13 Wash. 521 (43 Pac. 637); Kemp v. Folsom, 14 Wash. 16 (43 Pac. 1100); Harris v. Van De Vanter, 17 Wash. 489 (50 Pac. 50). An answer to appellants’ petition for rehearing having been filed, it does not appear that any serious contention is made that judgment should *118have been entered against the wife, to be satisfied out of her separate property. But we conclude that there is no sufficient allegation in the complaint to sustain a judgment against the wife personally, and, the judgment having been obtained by default, and no notice of its entry having been given-to appellant Bertha Iiahn, she is entitled, having presented her objection before the decision of the cause, to have it confined to her husband, Charles Hahn; and it is now modified so as to except her from the judgment.